DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on March 17, 2022.
Currently, claims 169-171, 173-180, and 183-186 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
In the remarks filed on March 17, 2022, applicant expressly stated on the record that “at the time the claimed invention was made,” Freier (US 2015/0184153 A1) and Swayze (US 2013/0035366 A1) as well as the claimed invention “were owned by or subject to an obligation of assignment to ISIS Pharmaceuticals, Inc., now named Ionis Pharmaceuticals, Inc.” See pages 5 and 6 of the remarks. Hence, applicant’s statement that the common ownership was “at the time the claimed invention was made” is sufficient to establish that Freier and Swayze references are disqualified as prior art under pre-AIA  35 U.S.C. 103(c). 
Accordingly, all rejections of record under pre-AIA  35 U.S.C. 103 are hereby withdrawn.

Maintained Rejections
Double Patenting
	Claims 169-171, 173-180, and 183-184 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,957,040 B2 in view of Bennett et al, Freier et al., and Prakash et al. for the reasons set forth in the last Office action mailed on September 28, 2021 and for the reasons set forth below.
Applicant's arguments filed on March 17, 2022 have been fully considered but they are not persuasive. Applicant argues that the rejection should be withdrawn because Freier is disqualified as prior art thus “cannot be relied on as a secondary reference in the present rejection.” Contrary to applicant’s argument, “pre-AIA  35 U.S.C. 103(c) cannot be relied upon to overcome or prevent a double patenting rejection.” (emphasis added). See MPEP §2146, which also teaches that “double patenting rejections, based on subject matter now disqualified as prior art in amended pre-AIA  35 U.S.C. 103(c), should still be made as appropriate.” (emphasis added).
Applicant argues that nothing in the ‘040 patent claims would have led one of ordinary skill in the art to arrive at the claimed modification motif and the combination of Bennett and Prakash fails to suggest the claimed motif. In response, it is noted that the instant rejection directed to the obviousness of “eeekk-D7-kkeee” motif within the “5-7-5” motif claimed in the ‘040 patent is made based on the combined teachings of Bennett, Freier, and Prakash, wherein Freier qualifies as prior art in the instant double patenting rejection because “pre-AIA  35 U.S.C. 103(c) cannot be relied upon to overcome or prevent a double patenting rejection.”
Accordingly, this rejection is maintained.

Claims 169-171, 173, 176-180, and 183-184 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,202,599 B2 in view of Bennett et al, Swayze et al., and Prakash et al. for the reasons set forth in the last Office action mailed on September 28, 2021 and for the reasons set forth below.
Applicant's arguments filed on March 17, 2022 have been fully considered but they are not persuasive. Applicant argues that the rejection should be withdrawn because Swayze is disqualified as prior art thus “cannot be relied on as a secondary reference in the present rejection.” As explained above, “pre-AIA  35 U.S.C. 103(c) cannot be relied upon to overcome or prevent a double patenting rejection.” Hence, applicant’s argument that the combination of Bennett and Prakash fails to suggest the claimed motif is not found persuasive because the instant double patenting rejection rendering obvious the instant claims is based on the combined teachings of Bennett, Swayze, and Prakash.
Accordingly, this rejection is maintained.

   New Rejections Necessitated by Amendment
Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 185-186 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,957,040 B2 in view of Bennett et al. (WO 2011/097643 A1, applicant’s citation) and Freier et al. (US 2015/0184153 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 185-186 are obvious over the ‘040 patent claims, because making a “5-7-5” motif targeting HTT rs6446723 or rs363064 was known in the art as evidenced by Bennett, who taught making “antisense compounds targeted to a nucleic acid possess a 5-7-5 gapmer motif” (see page 27), wherein the oligonucleotide targeting rs6446723 SNP of the HTT gene includes SEQ ID NO:30 (5’-TAATTTTCTAGACTTTATG) and that targeting rs363064 of the HTT gene includes SEQ ID NO:54 (5’-AGAATACGGGTAACATTTT). See pages 70-71. It is noted that the underlined 17-mer sequence of Bennett’s SEQ ID NO:30 is 100% identical to SEQ ID NO:21 claimed in claim 185, and that of SEQ ID NO:54 is 100% identical to SEQ ID NO:38 claimed in claim 186. Since making a 17-mer gapmer targeting HTT rs6446723 or rs363064 was expressly taught by Bennett, and since there are only three possible 17-mer sequences within the 19-mer oligonucleotide sequences from which a 5-7-5 motif can be made, one of ordinary skill in the art making a 17-mer antisense targeting HTT rs6446723 or rs363064 would have reasonably pursued all three 17-mer sequences for each of Bennett’s SEQ ID NO:30 and SEQ ID NO:54, thereby obtaining SEQ ID NO:21 and SEQ ID NO:38 claimed in the instant case. Further, the 17-mer “eeekk-D7-kkeee” motif was an art-recognized 5-7-5 gapmer motif as taught by Freier (see paragraph 0241; Table 56). Hence, claims 185-186 would have been obvious over the ‘040 patent claims in view of Bennett and Freier. 

Claims 185-186 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,202,599 B2 in view of Bennett et al. (WO 2011/097643 A1, applicant’s citation) and Freier et al. (US 2015/0184153 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 185-186 are obvious over the ‘599 patent claims drawn to a gapmer having “AAABB” motif in the 5’ region, because making a “5-7-5” motif targeting HTT rs6446723 or rs363064 was known in the art as evidenced by Bennett, who taught making “antisense compounds targeted to a nucleic acid possess a 5-7-5 gapmer motif” (see page 27), wherein the oligonucleotide targeting rs6446723 SNP of the HTT gene includes SEQ ID NO:30 (5’-TAATTTTCTAGACTTTATG) and that targeting rs363064 of the HTT gene includes SEQ ID NO:54 (5’-AGAATACGGGTAACATTTT). See pages 70-71. It is noted that the underlined 17-mer sequence of Bennett’s SEQ ID NO:30 is 100% identical to SEQ ID NO:21 claimed in claim 185, and that of SEQ ID NO:54 is 100% identical to SEQ ID NO:38 claimed in claim 186. Since making a 17-mer gapmer targeting HTT rs6446723 or rs363064 was expressly taught by Bennett, and since there are only three possible 17-mer sequences within the 19-mer oligonucleotide sequences from which a 5-7-5 motif can be made, one of ordinary skill in the art making a 17-mer antisense targeting HTT rs6446723 or rs363064 would have reasonably pursued all three 17-mer sequences for each of Bennett’s SEQ ID NO:30 and SEQ ID NO:54, thereby obtaining SEQ ID NO:21 and SEQ ID NO:38 claimed in the instant case. Further, the 17-mer “eeekk-D7-kkeee” motif was an art-recognized 5-7-5 gapmer motif as taught by Freier (see paragraph 0241; Table 56). Hence, claims 185-186 would have been obvious over the ‘599 patent claims in view of Bennett and Freier. 

It is noted that the claims in Application No. 17/712,766 filed after the mailing date of the last Office action are drawn to an overlapping and/or obvious subject matter, which is a gapmer compound targeting HTT rs6446723 or rs363064 having the instantly claimed motifs.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635